DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Levitt on 6/10/22.
The application has been amended as follows: 
9. The method of claim 1, wherein a radial compression force is applied to the [[at]] one or more splayable elements when the device is within the lumen of the delivery tool.  
10. A method of treating a prostatic urethra within a urinary tract of a patient, comprising: inserting a sheath including a lumen and a device having at least two arms and configured to be deliverable from the lumen into the urinary tract of the patient and advancing the sheath to an area near the prostatic urethra, wherein the area of the urinary tract near the prostatic urethra is a bladder; pushing the device through the lumen of the sheath and out a distal end of the lumen such that the at least two arms expand away from each other as they emerge from the distal end; and positioning the device within the prostatic urethra while visualizing the device with a cystoscope, wherein the at least two arms are configured to expand away from each other when positioned within the prostatic urethra.
11. The method of claim 10, wherein the at least two arms of the device are held close to each other when the device is within the lumen of the sheath.
17. A method of cutting a prostatic urethra within a urinary tract of a patient, comprising: inserting a sheath including a lumen into the urinary tract of the patient and advancing the sheath to an area near the prostatic urethra, wherein the area of the urinary tract near the prostatic urethra is a bladder; pushing a device having at least two arms through the lumen of the sheath and out a distal end of the lumen such that the at least two arms expand away from each other as they emerge from the distal end; and positioning the device within the prostatic urethra while visualizing the device with a cystoscope, wherein the at least two arms are configured to expand away from each other when positioned within the prostatic urethra and exert a force on the prostatic urethra that causes cutting.  
18. The method of claim 17, wherein the at least two arms of the device are held close to each other when the device is within the lumen of the sheath.
Claim 13 has been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on June 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16798112 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the closest prior art, Companion (WO1994026170), teaches in the same field of endeavor a method of treating a patient, comprising: inserting a delivery tool (probe tube 110) including a lumen into a urinary tract of the patient (inserted into the urethra, Page 21, lines 18-24, see Fig. 17), the delivery tool accommodating a device (insert 35) having one or more splayable elements (coils of 35) that define a distal end of the device (coils are at the distal end of the device, see Fig. 15); positioning a distal end of the delivery tool such that the device is deliverable from within the lumen to a region of the urinary tract near a prostatic urethra of the patient (Page 21, lines 22-30); and spreading lateral lobes of a prostate gland by pushing the device out the distal end of the delivery tool ((insert 35 is pushed into place within the urethra and the compressed insert expands to push the walls of the urethra and thus the benign prostatic hyperplasia or enlargement of prostate to restore passage of urine, Page 21, lines 22-30) between the lateral lobes of the prostate gland where the one or more splayable elements expand in a radially outward direction away from the longitudinal axis of the prostatic uretha as they emerge from the distal end (Page 21, lines 22-30). However, Companion does not disclose or make obvious the region of the urinary tract near the prostatic urethra is a bladder. It would not have bene obvious nor is there any motivation to modify Companion in order to arrive at the claimed feature of the region of the urinary tract near the prostatic urethra being a bladder, as this modification would render the device of Companion inoperable for its intended use. 
With regard to claim 10, the closest prior art of record, Companion, teaches a method of treating a prostatic urethra within a urinary tract of a patient, comprising: inserting a sheath including a lumen (probe tube 110) and a device (insert 35) and configured to be deliverable from the lumen into the urinary tract of the patient (Page 21, lines 22-30) and advancing the sheath to an area near the prostatic urethra (Page 21, lines 22-30); pushing the device through the lumen of the sheath and out a distal end of the lumen such that the device expands as it emerges from the distal end (insert 35 is pushed into place within the urethra and the compressed insert expands to push the walls of the urethra and thus the benign prostatic hyperplasia or enlargement of prostate to restore passage of urine, Page 21, lines 22-30). However, Companion does not disclose or make obvious the region of the urinary tract near the prostatic urethra is a bladder, the device having at least two arms that expand away from each other, and using a cystoscope to view the surgical site. It would not have been obvious nor is there any motivation to modify Companion in order to arrive at the claimed feature of the region of the urinary tract near the prostatic urethra being a bladder, as this modification would render the device of Companion inoperable for its intended use. 
With regard to claim 17, the closest prior art, Companion, teaches a method of cutting a prostatic urethra within a urinary tract of a patient, comprising: inserting a sheath (probe tube 110) including a lumen into the urinary tract of the patient and advancing the sheath to an area near the prostatic urethra (Page 21, lines 22-30), wherein the area of the urinary tract near the prostatic urethra is a bladder; pushing a device through the lumen of the sheath and out a distal end of the lumen such that the device expands as it emerges from the distal end (insert 35 is pushed into place within the urethra and the compressed insert expands to push the walls of the urethra and thus the benign prostatic hyperplasia or enlargement of prostate to restore passage of urine, Page 21, lines 22-30). However, Companion does not disclose or make obvious the region of the urinary tract near the prostatic urethra is a bladder, the device having at least two arms that expand away from each other,  positioning the device within the prostatic urethra while visualizing the device with a cystoscope, wherein at least two arms are configured to expand away from each other when positioned within the prostatic urethra and exert a force on the prostatic urethra that causes cutting. It would not have bene obvious nor is there any motivation to modify Companion in order to arrive at the claimed feature of the region of the urinary tract near the prostatic urethra being a bladder, as this modification would render the device of Companion inoperable for its intended use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771             
	

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771